Citation Nr: 0736734	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  02-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for cervical disc disease, C-7 fracture.

2.  Entitlement to an initial, compensable rating for lumbar 
spine strain, prior to July 2, 2004.

3.  Entitlement to a rating in excess of 10 percent for 
lumbar spine disability, from July 2, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from May 1985 to July 1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2001 rating decision in which the RO granted 
service connection for cervical disc disease and lumbar spine 
strain, assigning ratings of 20 and 0 percent, respectively, 
effective July 21, 1999.  The veteran filed a notice of 
disagreement (NOD) in February 2002, and the RO issued a 
statement of the case (SOC) in July 2002.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2002.

The RO continued the denials of the claims, as reflected in a 
May 2004 SSOC.  In a January 2005 SSOC, the RO continued the 
20 percent rating for cervical disc disease and the 
noncompensable rating for lumbar spine strain, and granted 
service connection for right upper extremity radicular 
symptoms secondary to cervical disc disease, effective 
September 23, 2002.  In a December 2005 SSOC, the RO 
continued the 20 percent rating for cervical disc disease and 
increased the rating for the lumbar spine strain to 10 
percent, effective July 2, 2004.  The RO continued these 
ratings in an October 2006 SSOC.

In January 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  At the hearing, the 
veteran withdrew from the appeal the claim for service 
connection for muscle damage to the right pectoral and arm, 
secondary to cervical disc disease, for which service 
connection had been denied in August 2003.

As the appeal involves requests for higher initial ratings 
following grants of service connection, the Board has 
characterized the matters on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  Moreover, although the RO granted a higher 
rating for lumbar spine disability from July 2, 2004, because 
the veteran is presumed to seek the maximum available 
benefit, and higher ratings are available before and after 
July 2, 2004, the Board has recharacterized the appeal as to 
the lumbar spine strains as encompassing the two issues 
reflected on the title page.  Id.; AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The Board's decision on the claims for higher initial ratings 
for cervical disc disease, C-7 fracture and for lumbar spine 
strain is set forth below.  The claim for a rating in excess 
of 10 percent for lumbar spine disability, from July 2, 2004, 
is addressed in the remand following the order; this matter 
is being remanded to RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim  herein decided has been accomplished.

2.  From the July 21, 1999 effective date of the grant of 
service connection to September 22, 2002, the veteran's 
cervical disc disease did not result in more than moderate 
intervertebral disc syndrome (IVDS) with recurring attacks, 
or moderate limitation of motion of the cervical spine; there 
was no ankylosis of the cervical spine.

3.  For the period from September 23, 2002 to September 25, 
2003, the veteran's cervical disc disease did not result in 
more than moderate IVDS with recurring attacks, or moderate 
limitation of motion of the cervical spine; there was no 
ankylosis of the cervical spine, or neurological 
manifestations other than those for which service connection 
had been granted and separately rated.

4.  Since September 26, 2003, forward flexion of the cervical 
spine has not been limited to 15 degrees or less, there has 
been no favorable ankylosis of the entire cervical spine, 
incapacitating episodes, or associated neurological 
abnormalities other than those for which he has been 
separately granted service connection.

5.  From the July 21, 1999 effective date of the grant of 
service connection September 25, 2003, the veteran's lumbar 
spine strain was manifested by slight limitation of motion, 
but no muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in a standing position.

6.  For the period from September 26, 2003 to July 1, 2004, 
the evidence does not indicate that the veteran's lumbar 
spine flexion had decreased to 60 degrees or less, that the 
combined range of motion of the thoracolumbar spine had 
decreased to 120 degrees or less, or that there was muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for cervical disc disease, C-7 fracture have not been 
met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.20, 4.25, 4.71, 4.71a (2002-2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5287, 5290, 5293 (as in effect prior to 
September 26, 2003); General Rating Formula (as in effect 
from September 23, 2002); and General Rating Formula and 
Formula for Rating Intervertebral Disc Disease on the Basis 
of Incapacitating Episodes (as in effect from September 26, 
2003).

2.  The criteria for an initial 10 percent rating for lumbar 
spine strain, for the period prior to July 2, 2004, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.49, 4.71, 4.71a, Diagnostic Code 5289, 5292, 5295 (as 
in effect prior to September 26, 2003); and General Rating 
Formula (as in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a May 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claims for higher ratings for 
cervical disc disease, C-7 fracture, and lumbar spine strain, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
A March 2006 letter informed the veteran how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations, and the SOC and 
SSOCs set forth the former and revised criteria for 
evaluating the disabilities under consideration (which is 
sufficient under Dingess/Hartman).

After issuance of each notice identified above, and 
opportunity for the veteran to respond, the October 2006 SSOC 
reflects readjudication of the claims.  Hence, the veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, VA  outpatient treatment (VAOPT) records and 
reports of VA examination.  Also of record and considered in 
connection with the claims herein decided are various 
statements submitted by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II. Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran sustained a cervical spine fracture during 
service, and was also diagnosed with low back strain.  
Subsequent treatment records-described in detail below 
reflect that he developed cervical disc disease as a result 
of the in-service fracture.

As addressed in more detail below, the criteria for rating 
IVDS changed effective September 23, 2002, and the rating 
criteria for all disabilities of the spine changed effective 
September 26, 2003. As there is no indication that the 
revised criteria are intended to have a retroactive effect, 
the Board has the duty to adjudicate the claims only under 
the former criteria for any period prior to the effective 
dates of the new diagnostic codes, and to consider the 
revised criteria for the period beginning on the effective 
dates of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

The Board notes that the RO has evaluated the cervical and 
lumbar spine disabilities under both the former applicable 
criteria (see the April 2001 rating decision and July 2002 
SOC) and the revised applicable criteria (see the May 2004 
SSOC). Accordingly, there is no due process bar to the Board 
also considering each claim in light of the former and 
revised applicable rating criteria, as appropriate.

A.  Cervical Disc Disease, C-7 Fracture

Prior to September 26, 2003, the veteran's cervical disc 
disease C-7 fracture was rated under DC 5285-5293.  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27 (2007).  Here, DC 5285 reflects the veteran's in-service 
C7 fracture.  Under DC 5285, a 60 percent rating is warranted 
if there is no spinal cord involvement but there is abnormal 
mobility requiring a neck brace and a 100 percent rating is 
warranted where there is cord involvement, or the veteran is 
bedridden or requires long leg braces.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).  However, the evidence below 
reflects that the veteran does not suffer from any such 
symptoms.  In such cases, residuals of vertebral fracture are 
to be rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Id.  Here, as the veteran's cervical disc 
disease is residual to his C-7 fracture, the rating for this 
disability was assigned under DC 5293.

1.  Period Prior to September 23, 2002

Prior to September 23, 2002, IVDS was rated under DC 5293 as 
follows: moderate IVDS, with recurring attacks was rated 20 
percent disabling; severe IVDS, with recurring attacks with 
intermittent relief, was rated 40 percent; and pronounced 
IVDS, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, an absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, was rated 60 percent disabling.  

Considering the pertinent evidence in light of the above-
noted  criteria, the Board finds that the findings provide no 
basis for more than the currently assigned 20 percent rating, 
for the period from the July 21,1999 effective date of the 
grant of service connection to September 22, 2002.

A December 1999 private treatment record reflects that there 
was "superb" range of motion of the neck, the right tricep 
reflex was present but less active than the left, there was 
no sensory deficit, some miniscule right tricep weakness and 
flexor carpi ulnaris.  Brachial radialis reflexes were also 
less active on the right than the left.  The impression was 
of right C7 root syndrome.  The MRI scan showed minimal 
abnormality at C5-6 and a herniated disc at C6-7 on the right 
causing the above symptoms.  X-rays did not show any 
residuals from the fractured neck.

Three separate VA examinations were conducted in June 2000.  
On VA general medical examination, range of motion of the 
cervical spine was flexion to 46 degrees, extension to 40 
degrees, lateral bending 18 degrees to the right and 24 
degrees to the left; and rotation 56 degrees to the right and 
50 degrees to the left.  There was right pectoral atrophy and 
right tricep weakness.  On VA orthopedic examination, range 
of motion of the cervical spine was flexion to 65 degrees, 
extension to 65 degrees, right lateral rotation to 40 
degrees, left lateral rotation to 70 degrees, right lateral 
flexion to 35 degrees, and left lateral flexion to 45 
degrees, all with no complaints of pain.  There was no 
tenderness to palpation, no muscle spasm, and some muscle 
atrophy in the right pectoral region.  Deep tendon reflexes 
were 2+ and symmetric bilaterally.  Grip was normal in both 
hands sensory to scratch was normal in both upper 
extremities.  There was no current radiculopathy and 
functional impairment was rated between mild and moderate 
with additional loss in degrees of range of motion of right 
lateral rotation to 20 degrees and left lateral flexion to 10 
degrees.  The veteran complained of weakness and 
fatigability, but was unable to give examples, and there was 
no incoordination.  He described intermittent daily tingling 
of the dorsal right forearm; otherwise sensation was normal.

On June 2000 VA neurological examination, range of motion was 
"full in flexion, extension, and right and left axial 
rotation."  Lateral bending was to 30 degrees on the right 
and "perhaps 40 degrees on the right."  There was no 
evidence of paraspinous muscle spasm in the neck or cape 
muscles.  Strength of the extremities was 5/5 except for the 
right tricep, which was 4+.  There was also mild atrophy of 
the right pectoral and right tricep regions.  Sensation 
testing showed decrease to light touch but not to pinprick in 
the lateral surface of the right forearm and upper arm but 
not the cape. Reflexes were 2+ with throughout with no 
evidence of asymmetry between the biceps, brachioradialis, or 
triceps reflexes.  Gait was normal.  The impression was that 
the veteran's cervical disc disease caused a decrease in 
range of motion, there was cervical radiculopathy on the 
right, and the veteran was severely affected by his neck 
trouble, unable to do many activities he was formerly able to 
do, such as biking, jogging, and playing basketball.  He was 
also unable to fly F-16 planes, which curtailed his military 
career.  The examiner had previously noted, however, that the 
veteran was, at the time of the examination, working full 
time for Southwest Airlines.  X-rays of the cervical spine 
showed mild degenerative arthritic changes and disc disease 
at C5-C6 and C6-C7.

The above evidence reflects that, prior to September 23, 
2002, the symptoms of the veteran's cervical disc disease 
more closely approximated moderate, rather than severe, IVDS, 
warranting the current 20 percent rating under DC 5293.  Most 
neurological findings were at or near normal, and the 
findings noted were mild or moderate.

The Board also notes that, during this period, the other 
potentially applicable diagnostic codes for rating 
musculoskeletal cervical spine disabilities were 38 C.F.R. § 
4.71a, DCs 5287, for ankylosis of the cervical spine, and DC 
5290, for limitation of motion of the cervical spine.  Under 
former DC 5290, a rating of 20 percent may be assigned for a 
moderate limitation of motion, and a rating of 30 percent may 
be assigned for a severe limitation of motion.  The terms 
"mild," "moderate" and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6 (2007).  Under DC 5287, 
favorable ankylosis of the cervical spine warranted a 30 
percent rating and unfavorable ankylosis warranted a 40 
percent rating.

The evidence prior to September 23, 2002 reflects that the 
range of motion figures reflect that flexion and extension 
were either normal or greater, and lateral flexion and 
rotation were reduced, but only moderately so.  Thus, the 
veteran's cervical disc disease resulted in only moderate 
limitation of the cervical spine, warranting a 20 percent 
rating under former DC 5290.  These range of motion figures 
also indicate that there was no ankylosis, so a rating under 
former DC 5287 is not appropriate.

2.  Period from September 23, 2002 to September 25, 2003

Effective September 23, 2002, IVDS (still rated under DC 
5293) was to be evaluated by one of two alternative methods: 
on the basis of total duration of incapacitating episodes 
over the previous 12 months, or, alternatively, by combining 
under 38 C.F.R. § 4.25 separate ratings for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  For purposes of evaluation 
under former DC 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and 
neurological manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).

Considering the pertinent evidence in light of the above 
criteria, the Board finds that the findings provide no basis 
for more than the currently assigned 20 percent rating for 
the period from September 23, 2002 to September 25, 2003.

A November 2002 VA examination report reflects that the 
veteran had no incapacitating episodes the prior twelve 
months.  There is thus no basis for rating the veteran's 
cervical disc disease based on total duration of 
incapacitating episodes under DC 5293 (2003).  In addition, 
the veteran indicated during the examination that he felt 
tingling in the dorsal forearm about once per week.  On 
examination, grip was normal in both hands, capillary 
circulation in the fingers was normal, there was no 
tenderness to palpation or muscle spasm, and deep tendon 
reflexes were 2+ bilaterally.  The examiner diagnosed mild 
degenerative disc disease/degenerative joint disease C5-7.

Thus, for the time period in question, there is no medical 
evidence chronic neurological manifestations as defined in DC 
5293, Note 1 (2003) (i.e., present constantly or nearly so), 
other than the right upper extremity radiculopathy for which 
the veteran is being separately compensated, warranting a 
rating higher than 20 percent for cervical disc disease.

In addition, range of motion of the cervical spine on the 
November 2002 VA examination was recorded as flexion to 45 
degrees, extension to 45 degrees, lateral rotation to 45 
degrees bilaterally, and side bending to 30 degrees 
bilaterally.  There was some complaint of pulling on right 
and left lateral flexion.  Thus, the range of motion figures 
reflect that there was no ankylosis warranting a higher 
rating under DC 5287 (2003) and there was no severe, as 
opposed to moderate, limitation of motion of the cervical 
spine, warranting a higher, 30 percent rating under DC 5290.

3.  Period from September 26, 2003

Effective September 26, 2003, the DC for IVDS was renumbered 
as 5243. However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine. The 
revised criteria provide that IVDS is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine (to include consideration of separate rating for 
orthopedic and neurological manifestations) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.

Pertinent to the cervical spine, the General Rating Formula 
provides that a 30 percent rating is warranted where there is 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  A 40 
percent rating is assignable where there is unfavorable 
ankylosis of the entire cervical spine and a 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  See 38 C.F.R. § 4.71a, DCs 5235-5243 
(2007).  Normal range of motion of the cervical spine is 
flexion to 45 degrees, extension to 45 degrees, lateral 
flexion to 45 degrees in each direction, and rotation to 80 
degrees in each direction.  See 38 C.F.R. § 4.71a, Plate V 
(2007).

Considering the pertinent evidence in light of the above-
noted  criteria, the Board finds that the findings provide no 
basis for more than the currently assigned 20 percent rating 
since September 26, 2003.

An October 2004 VA examination report reflects that the 
veteran was still working full time as a pilot for Southwest 
Airlines, he found it difficult to extend his neck, and he 
could not fly high performance aircraft in the Reserves.  The 
veteran stated that his neck hurt "intermittently", with no 
flare-ups, and occasional tingling in the right upper 
extremity but no numbness.  The veteran was not undergoing 
current treatment and had not been treated by a doctor in the 
past 12 months.  He also could not run as long as he used to.  

On examination, manual muscle strength was 5/5 bilaterally, 
there was no tenderness to palpation or muscle spasm, deep 
tendon reflexes were 2/4 bilaterally, except for right biceps 
which were 1/4.  Sensory examination of the upper extremities 
reflected that they were normal to light touch.  Range of 
motion of the cervical spine was flexion to 45 degrees, 
extension to 55 degrees, right lateral rotation to 65 
degrees, left lateral rotation to 75 degrees, right lateral 
flexion to 20 degrees, left lateral flexion to 25 degrees, 
with slight complaint of pain.  There was no change with 
repetition of flexion/extension.

Thus, as forward flexion of the cervical spine has not been 
limited to 15 degrees or less and there is no favorable 
ankylosis of the entire cervical spine, the veteran is not 
entitled to a higher, 30 percent rating under the General 
Rating Formula.  Moreover, as there were no incapacitating 
episodes, there is no basis for rating the veteran's cervical 
disc disease based on the formula for rating IVDS based on 
such episodes.  In addition, other than the symptoms relating 
to the right upper extremity radiculopathy for which the 
veteran is being separately compensated, the normal 
neurological findings on the October 2004 VA examination 
regarding muscle strength, lack of tenderness or muscle 
spasm, deep tendon reflexes, and sensory examination, reflect 
that there are no associated neurological abnormalities 
warranting a higher rating under the General Rating Formula.


B.  Lumbar Spine Strain 

1.  Period Prior to September 26, 2003

Prior to September 26, 2003, DC 5290, the veteran's lumbar 
spine strain was rated under DC 5295, applicable to 
lumbosacral strain.  Under DC 5295, a noncompensable rating 
is warranted for slight subjective symptoms only; a 10 
percent rating is warranted for characteristic pain on 
motion; a 20 percent rating is warranted for muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in a standing position; and a 40 percent is 
warranted for severe strain, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility of forced motion.

The Board also notes that, prior to September 26, 2003, the 
veteran's lumbar spine strain could be rated under DC 5289, 
applicable to ankylosis of the lumbar spine, DC 5292, 
applicable to limitation of motion of the lumbar spine or DC 
5295, applicable to lumbosacral strain. As the range of 
motion figures below demonstrate, there is no evidence of 
ankylosis of the lumbar spine, so DC 5289 is inapplicable. 
Under DC 5292 a rating of 10 percent is warranted for slight 
limitation of motion; a rating of 20 percent is warranted for 
a moderate limitation of motion, and a rating of 40 percent 
is warranted for a severe limitation of motion. As noted 
above, the terms "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Also, as a point of 
reference, the Board notes that, for VA rating purposes, 
normal range of motion of the thoracolumbar spine is flexion 
to 90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees in each direction, and rotation to 30 degrees in each 
direction. See 38 C.F.R. § 4.71a, Plate V (2007).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that, since the July 
21, 1999 effective date of the grant of service connection, a 
rating of 10 percent, but no higher, under DC 5292, for 
lumbar spine strain prior to July 2, 2004, is warranted.

On June 2000 VA general medical examination, range of motion 
of the lumbar spine was flexion to 92 degrees, extension to 
20 degrees, lateral bending 35-40 degrees bilaterally, and 
rotation 70 degrees bilaterally.  The diagnosis was chronic 
lumbar strain, and X-rays of the lumbar spine were 
essentially normal, showing the vertebral bodies intact and 
in good alignment, the intervertebral disc spaces and 
pedicles were preserved, and no evidence of 
spondylolisthesis.  The veteran indicated that he developed 
pain if he stood for more than 15 minutes, or walked more 
than 2 miles.  

On June 2000 VA orthopedic examination, the veteran's gait 
was normal, there was no tenderness to palpation, no pain on 
midline percussion, and no muscle spasm.  Deep tendon 
reflexes were 2+ and symmetric bilaterally.  Sensory 
examination showed that the veteran was normal to scratch in 
both lower extremities.  Range of motion was flexion to 100 
degrees, extension to 25 degrees, side bending to 25 degrees 
bilaterally and no complaint of pain on motion.  The 
diagnosis was low back strain and functional impairment was 
minimal with no additional loss of range of motion.  On the 
June 2000 neurological examination, the veteran indicated 
that, although he initially had pain radiating down his right 
leg, this sciatic pain had resolved and he did not have any 
such pain thereafter.  The veteran did indicate that he had 
intermittent low back pain, particularly with walking, 
sneezing, standing, and sitting in a chair without adequate 
lumbar support, and periodic exacerbations with muscle spasm.  

On examination, there was full range of motion as to flexion, 
extension, lateral bending, and axial rotation, with no 
evidence of paraspinous muscle spasm or tenderness.  Lower 
extremity sensation was intact except for a right knee scar.  
Reflexes were 2+ throughout and gait was normal.  The 
diagnosis was of mild lumbar degenerative disease with 
sciatica, by history, but none occurring currently, with 
symptoms limited to low back pain with prolonged standing, 
walking, or sitting, which were less of a limiting factor 
than the neck.   

On November 2002 VA examination, the veteran indicated that 
he felt low back stiffness in the mornings, and daily ache 
and pain, but there was no current treatment.  On 
examination, there was no tenderness to palpation, no muscle 
spasm, and no complaint of pain on midline percussion.  Deep 
tendon reflexes were of patellar right 1-2+, 2+ on the left, 
achilles right and left 2+.  Straight leg raising was 
negative bilaterally.  Range of motion was flexion to 105 
degrees, extension to 30 degrees, side bending 25 degrees 
bilaterally, and no complaint of pain.  The diagnosis was of 
lumbar spine chronic sprain, no incapacitating episodes in 
the past 12 months, and the examiner noted that there was a 
question of a neglectable, decreased right patellar reflex, 
but  this would have to be checked on a serial basis to see 
if it was constant or not.

The above-noted evidence reflects that the veteran did not 
have characteristic pain on motion of the lumbar spine 
warranting a higher, 10 percent rating for his lumbar spine 
strain prior to September 26, 2003 under DC 5295.  However, 
the range of motion figures, particularly on extension and 
lateral bending, reflect a slight limitation of motion that 
warrants a 10 percent rating under DC 5292 for lumbar spine 
strain, since the July 21, 1999 effective date of the grant 
of service connection, prior to September 26, 2003.  As this 
limitation of motion was not moderate, however, the veteran 
is not entitled to a rating higher than 10 percent under DC 
5292 or any other potentially applicable diagnostic code 
prior to September 26, 2003.

The Board notes that, although the June 2000 VA neurological 
examiner included the term "lumbar degenerative disease," 
in his diagnosis, there is no evidence of degenerative disc 
disease (DDD) or IVDS warranting application of DC 5293 prior 
to September 26, 2003.  In this regard, the November 2002 VA 
examination report indicated that there was no radiating 
lower extremity pain or paresthesia right or left and the 
diagnosis was only "lumbar spine with chronic sprain."  

2.  Period from September 26, 2003 to July 1, 2004

Effective September 26, 2003, the DC for lumbosacral strain 
was renumbered as 5237.  However, as noted above, the 
criteria for rating all spine disabilities, to include 
lumbosacral strain, are now set forth in a General Rating 
Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula, as applicable to the 
lumbosacral spine, a rating of 10 percent for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion for the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm or guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or when the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher rating of 40 percent is warranted for disability of 
the thoracolumbar spine either where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or where there is 
favorable ankylosis of the thoracolumbar spine.  A 50 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire thoracolumbar spine. Under the revised rating 
schedule, forward flexion to 90 degrees, and extension, 
lateral flexion, and rotation to 30 degrees each are 
considered normal range of motion of the thoracolumbar spine. 
38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate 
V (2007).

A May 2004 note of Dr. Kriegsfield indicates that the veteran 
had developed some right buttock discomfort with some 
numbness over the lateral aspect of the right calf.  A prior 
episode of sciatica in the right lower extremity was noted t 
have resolved completely.  The veteran complained of 
intermittent back pain but indicated that it was not a major 
problem at that time.  Bowel and bladder function were okay, 
the veteran's left lower extremity was okay, and there was no 
weakness.  Right knee jerk was less active than the left, 
ankle jerk was present, and there was no specific sensory 
deficit noted.  Straight leg raising was positive from left 
to right at approximately 90 degrees in the sitting position, 
and motor examination in plantar flexion was a little bit 
weak on the right.  The hamstring was also a little weak.  
The diagnosis was probable S1 root syndrome.

There is no medical indication in the Dr. Kriegsfield's May 
2004 note or elsewhere, that, for the period from September 
26, 2003 to July 1, 2004, the veteran's lumbar spine flexion 
(to 105 degrees on the November 2002 VA examination) had 
decreased to 60 degrees or less or that the combined range of 
motion of the thoracolumbar spine (which was 230 degrees on 
the November 2002 VA examination) had decreased to 120 
degrees or less.  Nor is there any indication that the 
veteran's lumbar spine strain had resulted in muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Thus, so the veteran is not entitled to a 
rating higher than 10 percent for this period of time.

Moreover, a June 2004 Arizona Medical Imaging Network MRI 
report contains an impression of spondylosis and facet joint 
disease, bulging, protrusion, and stenosis, but not DDD or 
IVDS.  It was not until the July 2, 2004 Gateway Surgical 
consultation report that DDD of the lumbar spine was 
specifically diagnosed.  The veteran's entitlement to higher 
for the period commencing on June 2, 2004 is addressed in the 
remand, below.

C.  Both Disabilities 

Under both the former and revised criteria, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher disability 
rating when functional loss due to limited or excessive 
movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups 
and with repeated use, if those factors are not considered in 
the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The medical evidence pertinent evidence to each disability 
reflects that a higher rating is not warranted under the 
DeLuca factors for either disability during any time period 
considered.  Although some of these factors were present on 
some examinations, they were for the most part absent and, in 
any event, did not cause significant decrease in the overall 
range of motion or otherwise result in sufficient additional 
functional impairment to warrant ratings higher than those 
indicated above under the applicable criteria.

Additionally, the Board finds that there is no showing that, 
during any period under consideration, either the veteran's 
cervical or lumbar spine disability, reflected so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher rating on an extra-schedular basis, pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (as cited in the 
May 2004 SSOC).  The Board notes that, although the veteran 
indicated that these disabilities have caused him 
difficulties at work including missing work three or four 
times (hearing transcript, p. 11), he has continued to work 
as a pilot full time, and some interference with employment 
is contemplated by each assigned rating.  See 38 C.F.R. § 4.1 
("Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability").  Thus, 
neither disability has objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
each assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in reaching each determination noted above, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine, but finds that, while the evidence supports a 
10 percent but no higher initial rating for the lumbar spine 
disability, the preponderance of the evidence is against 
assignment of a rating in excess of 20 percent for cervical 
disc disease and in excess of 10 percent for lumbar spine 
strain for the period prior to July 2, 2004.  See 38 U.S.C.A 
§ 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial rating in excess of 20 percent for cervical disc 
disease, C-7 fracture, is denied.

An initial 10 percent rating for lumbar spine strain, from 
July 21, 1999 is granted, subject to the laws and regulations 
governing the payment of VA compensation.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim for a rating in excess of 10 percent 
for lumbar spine disability, since July 2, 2004, is 
warranted.

The veteran's last VA orthopedic examination was in October 
2004, and that examination did not specifically address the 
severity of his lumbar spine strain.  Moreover, during the 
Board hearing, the veteran indicated that his lumbar spine 
disability had worsened since that last examination (Hearing 
transcript, p. 12).  In addition, as noted, there is now 
evidence that the veteran's lumbar spine disability includes 
DDD, and has been recharacterized more broadly, as 
appropriate.  During  the hearing, the veteran indicated that 
he was willing to attend further VA examination if required.

Given the evidence and assertions of worsening disability, 
the Board finds that more contemporaneous neurological and 
orthopedic findings-responsive to the relevant rating 
criteria-are ect to his lumbar spine disability are needed 
fully evaluate the veteran's service-connected lumbar spine 
disability.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007).  The Board also notes that the veteran's claim for 
service connection for lower right extremity radiculopathy, 
secondary to his service-connected lumbar spine disability, 
has not yet been adjudicated.

Hence, the RO should arrange for the veteran to undergo 
further neurological and orthopedic examinations, by 
physician, at an appropriate VA medical facility.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination(s), without good cause, may well result 
in a denial of the claim (as the claim will be considered on 
the basis of evidence of record).  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination(s), the RO should obtain 
and associate with the claims file copy(ies) of the notice(s) 
of the examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further VA 
examinations, the RO should obtain and associate with the 
claims file all outstanding pertinent treatment records.

The RO should also give the veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the claim remaining on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should ensure that its letter to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)-specifically as regards ratings and 
effective dates-as appropriate. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for a rating in excess of 10 
percent for lumbar spine disability from 
July 2, 2004.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of Dingess/Hartman, cited to 
above, as regards disability rating and 
effective date (as appropriate).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA neurological 
and orthopedic examinations of his lumbar 
spine, by physicians, at an appropriate 
VA medical facility.  The neurological 
examination should be conducted first, 
and that examination report made 
available to the orthopedic examiner in 
conjunction with his or her examination 
of the veteran.

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each physician designated to 
examine the veteran, and each examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies (to include X-rays) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
lumbar spine disability-to specifically 
include muscle spasm, guarding, foot 
drop, radiculopathy and/or sciatic 
neuropathy, and provide an assessment of 
the extent or severity of each.  The 
examiner should also clearly state 
whether any such symptoms represent 
separately ratable neurological 
manifestations of the service-connected 
lumbar spine disability.

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
The physician should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or in coordination 
associated with the low back.  If pain on 
motion is observed, the physician should 
indicate the point at which pain begins.  

In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss of the low back due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The examiner should also comment upon the 
presence of abnormal spinal contour (such 
as scoliosis reversed lordosis, or 
abnormal kyphosis) and/or ankylosis (and, 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis-specifically whether the 
entire spine or the entire thoracolumbar 
spine is ankylosed).

Considering all neurological and 
orthopedic examination findings, the 
examiner should also render findings 
particularly responsive to the criteria 
for rating IVDS-specifically, comment as 
to the existence and frequency of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician).  
If the veteran has incapacitating 
episodes associated with his lumbar spine 
disability, the examiner should indicate 
whether, over the last 12-month period, 
the veteran's incapacitating episodes had 
a total duration of (a) at least one 
week, but less than 2 weeks; (b) at least 
2 weeks, but less than 4 weeks; (c) at 
least 4 weeks, but less than 6 weeks, or 
(d) at least 6 weeks.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 10 percent for lumbar 
spine disability, from July 2, 2004, in 
light of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period. See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


